Citation Nr: 0609175	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  03-08 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to 
include as secondary to the veteran's service connected 
disability of diabetes mellitus.

3.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a low back disorder.

4.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for gastroenteritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to June 
1969.   The veteran had an additional period of service from 
July 1971 to October 1972, however, a February 2005 
administrative decision found that the veteran was discharged 
from service during that period under conditions which 
constitute a bar to the payment of benefits; as the veteran 
was discharged due to misconduct due to fraudulent entry.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied the veteran's claims of 
entitlement to service connection for the above noted 
conditions.  A hearing was held before a Decision Review 
Officer at the RO in July 2003.


FINDINGS OF FACT

1.  The preponderance of the evidence of record does not link 
diagnosis of PTSD to any confirmed stressors from the 
veteran's active service.

2.  Hypertension was first diagnosed many years after 
service; no evidence has been presented linking the veteran's 
hypertension to service or to his service connected diabetes.

3.  In a decision dated September 1971, the RO denied the 
veteran's claim for a low back disorder.  The appellant did 
not appeal this determination.

4.  The evidence added to the record since the September 1971 
RO decision is not so significant that it must be considered 
in order to fairly decide the merits of the veteran's claim.

5.  In a decision dated September 1971, the RO denied the 
veteran's claim for service connection for gastroenteritis.  
The appellant did not appeal this determination.

6.  The evidence added to the record since the September 1971 
RO decision is not so significant that it must be considered 
in order to fairly decide the merits of the veteran's claim.


CONCLUSION OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005). 

2.  Hypertension was not incurred in or aggravated by active 
military service, nor may it be presumed to be incurred in 
service; nor is it related to any service connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

3.  The September 1971 decision of the RO, which denied 
service connection for a low back disorder, is final.  38 
U.S.C.A. § 7105 (West 2002).

4.  The evidence received since the September 1971 RO 
decision, which denied service connection for a low back 
disorder, is not new and material and the claim for this 
benefit is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2005). 

5.   The September 1971 decision of the RO, which denied 
service connection for gastroenteritis, is final.  38 
U.S.C.A. § 7105 (West 2002).

6.  The evidence received since the September 1971 RO 
decision, which denied service connection for 
gastroenteritis, is not new and material and the claim for 
this benefit is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below. 

In letters dated July 2002 and January 2003, the RO informed 
the appellant of the provisions of the VCAA.  More 
specifically, this letter notified the appellant that VA 
would make reasonable efforts to help him obtain necessary 
evidence with regard to his appeal but that he had to provide 
enough information so that VA could request the relevant 
records.  VA also discussed the attempts already made to 
obtain relevant evidence with regard to this appeal.  
Further, VA notified the appellant of his opportunity to 
submit additional evidence to support his appeal, as he was 
told to provide any additional pertinent evidence or 
information he had pertaining to his claim.  

In addition, the RO issued a detailed statement of the case 
(SOC) in February 2003, as well as a supplemental statement 
of the case (SSOC) in January 2005, in which the appellant 
and his representative were advised of all the pertinent laws 
and regulations regarding his claims.  The Board therefore 
believes that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of 
evidence was developed with respect to the appellant's 
claims, and that the SOC and SSOC issued by the RO clarified 
what evidence would be required to establish entitlement to 
the benefits sought.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the January 2005 SSOC 
contained the pertinent language from the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2005).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  Thus, to the 
extent that the letters notifying him of the VCAA may not 
have technically informed the appellant of each element of 
the VCAA, the appellant was nonetheless properly notified of 
all the provisions of the VCAA by the January 2005 SSOC.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  To the extent that the 
notice was given subsequent to the rating action, the 
claimant has not been prejudiced by the timing of the notice, 
since it fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), regarding VA's duty to 
notify.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the claimant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  It appears that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

VA outpatient records have been obtained, and several VA 
examinations conducted, and the veteran received a hearing at 
the RO in July 2003, and there is no contention that 
additional relevant records have not been obtained.  The 
veteran has not indicated that he has any additional evidence 
to submit.  Therefore, the Board finds that VA has satisfied 
its duty to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Additionally, in light of the Board's denial of the veteran's 
service-connection claims and applications to reopen, no 
initial disability rating or effective date will be assigned, 
so there can be no possibility of any prejudice to the 
veteran under the holding in Dingess/Hartman v. Nicholson, 
Nos. 01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. App. Mar. 
3, 2006).  For the above reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide the 
issue discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent, particularly, the reports of the veteran's 
outpatient treatment records and VA examinations.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss in 
detail the extensive evidence submitted by the veteran or on 
his behalf.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows or fails to show on 
each of his claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 
148-49 (2001).

Whether new and material evidence has been submitted 
sufficient to reopen claims of entitlement to service 
connection for a low back disorder and gastroenteritis.

As noted above, the veteran was previously denied service 
connection for both a low back disorder and gastroenteritis 
by a September 1971 RO decision.  The veteran was denied 
service connection for both of these issues at that time 
because there was no evidence that the veteran then had 
either of the claimed disabilities.  After appropriate 
notice, the veteran did not file a timely appeal of either of 
these decisions, and the decisions therefore became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2005).

Since these rating decisions are final, the veteran's current 
claims of service connection for a low back disorder and 
gastroenteritis may be considered on the merits only if new 
and material evidence has been received since the time of the 
prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005); Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  In determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim. Id.

Taking into account all relevant evidence, the Board finds 
that no new and material evidence has been submitted 
sufficient to reopen the veteran's claim for service 
connection for a low back disorder.  In this regard, the 
Board notes that the veteran's claim was previously denied in 
1971 not because the veteran had no injury to his back in 
service, but because there was no evidence of record which 
indicated that the veteran's one report of complaining of a 
"wrenched back" in service had resulted in any residuals, 
and because there was no evidence of record at that time 
which showed that the veteran at any time subsequent to 
service had been diagnosed with any back disability.  
Evidence added to the record since is essentially cumulative 
and does not suggest that the veteran has a chronic back 
disability related to service.  A January 2002 VA examination 
concluded that the veteran had low back pain, which the 
examiner opined was as likely as not related to service.  
However, x-rays of the spine were normal and no underlying 
disability was identified.  Pain is not analogous to 
disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001) (the claimant was seeking service connection 
for a neck disability and an increased rating for a low back 
disability.  On the issue of service connection, the Court 
held that pain alone without a diagnosed or identifiable 
underlying malady or condition did not constitute a 
disability for which service connection may be granted.  
Subsequently, the Federal Circuit dismissed the issue of 
service connection stating it was precluded from reviewing 
the factual determinations of the Board or the Court.)  As no 
evidence has been presented to indicate that the veteran 
currently has a chronic low back disability, the Board finds 
that new and material evidence has not been submitted 
sufficient to reopen this claim, and the veteran's 
application to reopen his claim of entitlement to service 
connection for low back disability is denied.

Also taking into account all relevant evidence, the Board 
finds that new and material evidence has not been submitted 
sufficient to reopen the veteran's claim for service 
connection for gastroenteritis.  In this regard, the Board 
notes that the veteran's claim was previously denied in 1971 
not because the veteran had no diagnosis of gastroenteritis, 
but because there was no evidence of record which indicated 
that the veteran's one bout of gastroenteritis in January 
1967 had resulted in any residuals, and there was no evidence 
that the veteran had, at that time subsequent to service, 
been diagnosed with gastroenteritis.  Since that time, the 
veteran's outpatient treatment records have continued to be 
negative for complaints of, treatment for, or any diagnosis 
of gastroenteritis.  As no evidence has been presented to 
indicate that the veteran currently has a diagnosis of 
gastroenteritis, or has any residuals pertaining to his 
diagnosis of gastroenteritis in service, the Board finds that 
new and material evidence has not been submitted sufficient 
to reopen this claim, and the veteran's application to reopen 
his claim of entitlement to service connection for 
gastroenteritis is denied.


Entitlement to service connection for PTSD, hypertension, and 
a low back disorder.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  With chronic 
diseases shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

In addition, certain chronic diseases, including 
hypertension, may be presumed to have been incurred during 
service if they first become manifest to a compensable degree 
within one year of separation from active duty.  38 C.F.R. §§ 
3.307, 3.309 (2005).

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. §  3.310 (2005).  
Secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, and (iii) credible supporting evidence that the in-
service stressor occurred.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
also 38 U.S.C.A. § 1154(b); Cohen v. Brown, 10 Vet. App. 128 
(1997).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for post traumatic 
stress disorder (PTSD).  In this regard, the Board notes that 
the veteran has recently been diagnosed with PTSD, 
specifically, in the report of a January 2002 VA examination 
report and in a July 2002 VA examination report.  However, 
both of these examination reports clearly based their 
diagnosis on the veteran's reports of exposure to combat in 
service.   While the veteran has reported significant 
exposure to combat in service, including personally killing a 
woman and her baby while on patrol, the veteran's personnel 
records and DD214 contain no evidence that the veteran ever 
participated in combat.  The veteran was stationed in 
Vietnam, and his personnel records show that his MOS at that 
time was of a cook.  His DD214 does not show any decorations 
which would indicate that he participated in combat at any 
time.  The Board also points out that any incident the 
veteran alleges occurred during his second period of service, 
such as his reported killing of a woman and child, could not 
be used as a verified stressor due to the character of his 
service during that time period.  

The veteran has also reported an incident he alleges took 
place in 1966 on board a ship in which he had to pick up a 
piece of a man's foot that had been severed; however, the 
veteran has not provided sufficient information, such as the 
man's name, such that this stressor could be verified.  
Incumbent on a finding of service connection for PTSD is the 
existence of credible supporting evidence that the veteran's 
claimed in-service stressors occurred; while the veteran has 
a diagnosis of PTSD, there are simply no confirmed stressors 
of record on which to base this diagnosis.  As such, the 
Board finds that the preponderance of the evidence of record 
is against a grant of service connection for PTSD.

Again taking into account all relevant evidence, the Board 
finds that service connection is not warranted for 
hypertension.  In this regard, the Board notes that the 
veteran's service medical records are negative for complaints 
of, or treatment for, hypertension.  Blood pressure readings 
in service include 120/70 on enlistment examination of August 
1965, 100/62 in August 1968, and 110/70 upon the veteran's 
April 1969 separation examination, all readings within normal 
limits.  The evidence of record does not indicate that the 
veteran was diagnosed with hypertension until April 2001, 
nearly 32 years after the veteran's separation from service.  
Therefore, the Board finds that the preponderance of the 
evidence of record does not show that the veteran's 
hypertension is directly related to service.  However, the 
veteran has also contended that his hypertension is secondary 
to his service connected diabetes.  However, in this regard, 
the Board find probative the opinion from a July 2002 VA 
examination, in which the examiner indicates that, while the 
veteran's hypertension was diagnosed at the same time as the 
veteran's diabetes, his hypertension was essential and not 
caused by his diabetes, as he had not had years of diabetes 
prior to being diagnosed with hypertension, nor did he had 
any renal disease to suspect that he had hypertension due to 
diabetic neuropathy.  This opinion includes a rationale for 
its findings, has not been rebutted by other competent 
evidence, and is very probative.  Thus, the Board finds that 
the preponderance of the evidence of record is also against a 
grant of service connection for hypertension as secondary to 
the veteran's service connected diabetes.

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and they 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDERS

Entitlement to service connection for post traumatic stress 
disorder (PTSD) is denied.

Entitlement to service connection for hypertension, to 
include as secondary to the veteran's service connected 
disability of diabetes mellitus, is denied.

New and material evidence not having been submitted, the 
veteran's claim of entitlement to service connection for a 
low back disorder remains denied.
 
New and material evidence not having been submitted, the 
veteran's application to reopen his claim of entitlement to 
service connection for gastroenteritis remains denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


